      Case 1:02-cv-00785-HSO-RHW Document 433 Filed 07/07/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

 NORTHROP GRUMMAN SHIP SYSTEMS,
 INC., f/k/a INGALLS SHIPBUILDING, INC.,

        Plaintiff,

 v.                                                 CIVIL CASE NO: 02-cv-00785-HSO-RHW

 THE MINISTRY OF DEFENSE OF THE
 REPUBLIC OF VENEZUELA,

       Defendant.
 ________________________________________

           DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR
           RELIEF PURSUANT TO 28 U.S.C. § 1610(C) AND 28 U.S.C. § 1963

       The Ministry of Defense of the Republic of Venezuela, by and through its undersigned

counsel, hereby files this Opposition to Northrop Grumman’s Motion for Relief Pursuant to 28

U.S.C. § 1610(c) and 28 U.S.C. § 1963, ECF No. 429 (the “Motion”). In support of this Opposition,

the Ministry also submits the accompanying memorandum of law. For the reasons addressed in

the memorandum of law, the Ministry respectfully requests that the Motion be denied.


                                                           Respectfully submitted,

                                                           /s/ Quinn Smith
                                                           GST LLP
                                                           Rodney Quinn Smith
                                                           Fla. Bar No. 59523
                                                           Admitted pro hac vice
                                                           e-mail: quinn.smith@gstllp.com
                                                           1111 Brickell Avenue
                                                           Suite 2715
                                                           Miami, Florida 33131
                                                           (T) (305) 856-7723
                                                           (F) (305) 856-7724



                                               1
     Case 1:02-cv-00785-HSO-RHW Document 433 Filed 07/07/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 7, 2020, I electronically filed the foregoing document with the

Clerk of the Court using the CM/ECF filing system. I also certify that the foregoing document is

being served this date on all counsel of record or pro se parties on the Service List below in the

manner specified, either via transmission of Notices of Electronic Filing generated by the CM/ECF

system or in some other authorized manner for those counsel or parties who are not authorized to

receive electronically Notices of Electronic Filing.


                                                               By: s/ Rodney Quinn Smith
                                                               Rodney Quinn Smith
                                                               Fla. Bar No. 59523
                                                               Admitted pro hac vice



                                      SERVICE LIST


Joseph F. Coyne - PHV, Jr.                             Alexander Yanos - PHV
Sheppard, Mullin, Richter & Hampton                    Alston & Bird, LLP - New York
333 South Hope St., 48th Floor                         90 Park Avenue
Los Angeles, CA 90071                                  New York, NY 10016
Email: jcoyne@sheppardmullin.com                       212-210-9400
                                                       Email: alex.yanos@alston.com
Kenneth A. O'Brien - PHV, Jr.
Sheppard, Mullin, Richter & Hampton                    Carlos Ramos-Mrosovsky - PHV
333 South Hope St., 43rd Floor                         Alston & Bird, LLP - New York
Los Angeles, CA 90071                                  90 Park Avenue
213-617-5402                                           New York, NY 10016
Fax: 213-443-2805                                      212-210-9400
Email: kaobrien@smrh.com                               Email: carlos.ramos-
                                                       mrosovsky@alston.com
Richard P. Salloum
Franke & Salloum, PLLC
P. O. Drawer 460
10071 Lorraine Road (39503)
Gulfport, MS 39502
228/868-7070
Fax: 22868-7090
Email: rps@frslaw.com
                                                 2
